Citation Nr: 9900852	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of pancreatitis as a residual of exposure to 
Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for organic brain 
syndrome as a residual of exposure to Agent Orange.

4.  Entitlement to service connection for degenerative 
osteoarthritis as a residual of exposure to Agent Orange.

5.  Entitlement to service connection for Burgers disease as 
a residual of exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Issues numbered two through five on the front page of the 
decision will be addressed in the remand portion of the 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted evidence 
sufficient to reopen his previously denied claim for 
pancreatitis as a residual of exposure to Agent Orange, and 
he contends that service connection is warranted for this 
disorder.  Therefore, favorable determination of this claim 
is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the veteran has submitted new and material evidence to reopen 
his claim for service connection for pancreatitis as a 
residual of exposure to Agent Orange.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The April 1994 rating decision, in which the RO denied 
service connection for pancreatitis as a residual of exposure 
to Agent Orange is final.

5.  Evidence received by the RO since the April 1994 rating 
decision is neither cumulative nor redundant of evidence of 
record prior to the April 1994 rating decision; moreover, 
such evidence bears directly and substantially upon the issue 
under consideration and is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veterans claim.


CONCLUSION OF LAW

Evidence received since the April 1994 rating decision is new 
and material, and the veterans claim for service connection 
for pancreatitis as a residual of exposure to Agent Orange 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted to 
reopen 
a claim for service connection for pancreatitis as a residual 
of exposure to Agent Orange.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See generally 
Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 1998).

The RO initially denied the veterans claim for service 
connection for pancreatis in an April 1994 rating decision on 
the basis that there was no competent medical evidence 
establishing an etiological relationship between the 
veterans pancreatitis to presumed exposure to Agent Orange 
during service in Vietnam.  The veteran was informed of the 
ROs decision on May 3, 1994 and the April 1994 rating 
decision became final when the veteran did not file a Notice 
of Disagreement within one year of the date that he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the April 
1994 rating decision, the last disposition in which the 
veterans claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Pertinent medical evidence received after the ROs April 1994 
rating decision denying service connection for pancreatitis 
as a residual of exposure to Agent Orange, includes a July 
1995 medical opinion from David H. Procter, M.D, wherein he 
related the veterans pancreatitis to in-service exposure to 
Agent Orange.  

After considering this evidence, the Board finds that such 
evidence is neither cumulative nor redundant of evidence of 
record prior to the April 1994 rating decision.  Moreover, as 
this evidence contains an etiological relationship between 
the veterans current pancreatitis and his alleged in-service 
exposure to Agent Orange, the Board finds that it bears 
directly and substantially upon the issue under 
consideration.  As such, it is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veterans claim.  In view of this, it is the 
decision of the Board that the veterans previously denied 
claim for service connection for such disability should be 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
veterans claim for service connection for pancreatitis as a 
residual of exposure to Agent Orange, and, to that extent, 
the appeal is granted.


REMAND

Having reopened the veterans claim for service connection 
for pancreatitis as a residual of exposure to Agent Orange, 
the Board notes that in his July 1995 medical opinion, David 
H. Procter, M.D., also related the veterans organic brain 
syndrome, degenerative osteoarthritis, Burgers Disease and 
peripheral neuropathy to in-service exposure to Agent Orange.  
With regards to the veterans claim for service connection 
for the aforementioned disorders as a residual of exposure to 
Agent Orange, the Board notes that if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposis sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e) (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda 
and acute and subactue peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

Although the July 1995 medical opinion does not mention the 
physicians specialty or pertinent credentials enabling him 
to render such an opinion, a previous May 1992 VA General 
Medical examination of the veteran resulted in no opinion 
concerning etiology of the veterans aforementioned 
disabilities.  Further, given that all of the aforementioned 
disabilities, with the exception of peripheral neuropathy, 
are not diseases recognized to be associated with Agent 
Orange exposure pursuant to 38 C.F.R. § 3.309(e), and given 
the private medical opinion concerning a relationship between 
such disorders and exposure to Agent Orange, additional 
medical opinion concerning etiology of the disabilities in 
question is warranted. 

With respect to the veterans claim for service connection 
for peripheral neuropathy as a residual of exposure to Agent 
Orange, the Board notes that although the medical evidence of 
record is negative for any evidence of peripheral neuropathy 
with a year of the veterans discharge from service, this 
does not preclude the veteran from establishing direct 
service connection with evidence of actual causation.  
Combee, supra.  In light of the July 1995 relating such 
disability to exposure to Agent Orange, the Board is of the 
opinion that additional development is necessary prior to 
final adjudication of the veterans claim. 

In light of the foregoing, the Board is of the opinion that a 
remand is necessary prior to final adjudication of the 
veterans claims.

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
terminate for all VA and non-VA health 
care providers who have treated the 
veteran after his discharge from service 
for his pancreatitis, peripheral 
neuropathy, organic brain syndrome, 
degenerative osteoarthritis and Burgers 
disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not already been previously 
secured.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination with the 
appropriate specialist (or specialists) 
in order to determine the nature and 
extent of any pancreatitis, peripheral 
neuropathy, organic brain syndrome, 
degenerative arthritis and Burgers 
disease found on examination.  The 
examiner(s) must review the veterans 
entire claims folder prior to the 
examination, with specific attention to 
the July 1995 medical opinion by David 
Proctor, M.D., and is/are requested to 
offer an opinion as to whether it is at 
least as likely as not that the 
aforementioned disabilities are 
etiologically related to inservice 
exposure to Agent Orange in Vietnam.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The RO should then review the 
examination reports to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the Court of Veterans 
Appeals has determined that a remand by 
the Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

4.  Then, the RO should readjudicate the 
veterans claims for service connection 
for pancreatitis, peripheral neuropathy, 
organic brain syndrome, degenerative 
osteoarthritis and Burgers disease.   If 
the determination of these claims remain 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the appropriate opportunity to 
respond before the case is returned to 
the Board.  


The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
